Citation Nr: 1716621	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2006 to June 2010, with service in Iraq. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. This matter was previously before the Board in January and December 2015.

The June 2012 rating decision denied the Veteran's TDIU claim. The Veteran did not appeal that decision. However, the Board's January 2015 decision and remand determined that the Veteran's TDIU claim was reasonably raised as part of his then pending appeals of the ratings assigned to his bilateral knee and posttraumatic stress disorder (PTSD) disabilities. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a TDIU claim is a part of an increased rating claim when it is reasonably raised by the record). In January 2015 and December 2015, the case was remanded for additional development.  


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria to establish entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). Here, required notice was provided by letter in November 2011. The Veteran has not identified any defect in this notice or claimed any prejudice with respect to this notice.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The Veteran has also been afforded VA examinations for his various disabilities in July 2011, April 2015, and June 2015.  The Board finds that these examinations provide a thorough and accurate description of the Veteran's disabilities and that they are based on a review of the Veteran's claims file, a personal history elicited from the Veteran, and an in-person examination of the Veteran's conditions. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 31.59(c)(4) (2016).

Additionally, in December 2015, the Board remanded the issue on appeal to afford the Veteran a VA social and industrial survey.  The purpose of a VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. In July 2016, the Veteran was afforded an examination with an adult nurse practitioner at his local VA medical center. This examination included eliciting information about the Veteran's medical history, education, employment history, day-to-day functioning, social and industrial capacity, and how his disabilities had affected his ability to work. Consequently, the Board finds that this examination constitutes substantial compliance with the December 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

2. TDIU

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to permanently render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 4.15. A total disability rating may be assigned where the schedular rating is less than total when the disabled claimant is unable to secure or maintain substantially gainful employment by reason of one or more service-connected disabilities. 38 C.F.R. § 4.16(a). In order for claimants who have two or more service-connected disabilities to qualify for a total disability rating, one of the disabilities must be rated 40 percent or greater, and the combined disability rating of all the claimant's disabilities must be 70 percent or greater. Id.

By itself, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Similarly, a high disability rating is also insufficient to establish entitlement to TDIU; a high disability rating represents an acknowledgment of that a veteran's service-connected disabilities make it difficult to obtain or maintain employment. Id. "The question is whether the veteran is capable of performing the physical and mental acts required by employment." Id. (emphasis original).

The Veteran is service-connected for PTSD with a 50 percent disability rating, right knee instability with a 20 percent disability rating, left knee instability with a 10 percent disability rating, right knee degenerative joint disease with a 10 percent disability rating, left knee degenerative joint disease with a 10 percent disability rating, tinnitus with a 10 percent disability rating, mild traumatic brain injury with a 10 percent disability rating, and post traumatic migraines with a 30 percent rating prior to October 1, 2016, and a 0 percent disability rating from that date. Taking into consideration the bilateral factor, the Veteran's combined disability rating is 90 percent prior to October 1, 2016, and 80 percent from that date.  The Veteran meets the rating criteria set forth in 38 C.F.R. § 4.16(a).

The Board observes that the Veteran has been unemployed since he left service in June 2010. However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities have rendered him incapable of maintaining or following a course of substantially gainful employment. At his psychological examination in July 2011, the Veteran ascribed his inability to work to his concern about the prejudice people had about returning veterans. The examiner noted that the Veteran did not appear to be ascribing his inability to work to the effects of his PTSD. The Veteran also reported at this examination that he had received a job offer from the Michigan State Police.

The Veteran subsequently reported to VA that he had not worked since his separation from service in June 2010. He reported during the July 2016 VA social and industrial survey examination, that he had poor sleep related to his service-connected PTSD, felt withdrawn and had difficulty with crowds, had headaches and short-term memory problems related to his traumatic brain injury, and experienced flare-ups of knee pain with walking and sitting.  However, the Veteran also reported that he subsequently became the primary caretaker for his disabled sister and embarked on a nursing degree program in 2012. During nursing school, he maintained a full time schedule with classes from 8:00 a.m. each morning until 4:00 p.m. each afternoon, and also went to the gym three nights a week. After nursing school, the Veteran passed his board examinations and now he was looking for work.  Based on the foregoing, the examiner opined that the Veteran's service-connected disabilities affected or imposed work restrictions in all fields of labor that involved manual labor with or without prolonged standing, walking, or using the stairs.  However, the Veteran's service-connected disabilities did not affect or impose work restrictions in all fields of labor that were sedentary labor positions without prolonged standing, walking, or using stairs.

Similarly, during April 2015 and June 2015 VA examination of the bilateral knees, the examiners opined that the Veteran's service-connected disabilities would not impact his ability to perform any occupational task.  An April 2015 VA examiner also opined that the Veteran's service-connected migraines would not impact his ability to work, noting that the Veteran tried to work through the headache pain when he was in school or studying.  At an April 2015 VA examination for the Veteran's traumatic brain injury, the examiner also opined that the residuals attributable to his traumatic brain injury would not impact his ability to work.  The examiner noted that the Veteran was a full-time college student who reported having a 3.9 grade point average (out of 4.0).  

Based on the foregoing, the Board finds that the evidence of record indicates that despite the reduced reliability, productivity, and ability to concentrate brought on by the Veteran's service-connected disabilities, the Veteran remains capable of performing in sedentary labor positions without prolonged standing, walking, or using stairs. Notably, the Veteran has demonstrated an ability to maintain a full time daily work schedule as evidenced by his 40 hour per week school schedule. 

The Board has taken into consideration the symptoms reported by the Veteran. His headaches, knee pain and instability, and PTSD symptoms are no doubt symptoms that he struggles with quite frequently. However, the difficulty caused by these symptoms is accounted for in his combined disability rating of 90 percent prior to October 1, 2016, and 80 percent from that date. Van Hoose, 4 Vet. App. at 363. The remainder of the record indicates that the Veteran has been able to obtain a professional degree despite those disabilities, and is actively looking for employment.  Consequently, the Board has determined that the evidence of record weighs against a finding that the Veteran's service-connected disabilities have rendered him incapable of obtaining or maintaining substantially gainful employment, and TDIU must be denied.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


